on plaintiffs’ motion for reconsideration and SUGGESTION FOR HEARING EN BANC
By order of May 28, 1982, the court denied plaintiffs’ claims as not within its jurisdiction. Plaintiffs then filed a motion for reconsideration and a suggestion for hearing en banc and this was denied on July 16, 1982. In the latter motion plaintiffs requested for the first time, alternative to relief in this court, that their claims be transferred to the United States District Court for the Eastern District of Washington. Plaintiffs made no showing as required by 28 U.S.C. §1506 that their claims were within the exclusive jurisdiction of that court or that a transfer would be in the interests of justice. The transfer request was thus denied.
In a further motion on July 26, 1982, it is stated for the first time that plaintiffs "believe that their due process claims can be properly heard in the District Court under 42 U.S.C. §1983,” (relating to discrimination) and again requested transfer. No claim under 42 U.S.C. §1983 was raised in the petition before this court so it was not transferable. Defendant, however, has expressed no objection to the transfer request at any time.
Plaintiffs state that they have filed a claim in the United States District Court for the Eastern District of Washington, No. C-81-572-JLQ. We have not seen it but know of no reason they cannot assert their 42 U.S.C. §1983 claims there if they have not already done so. Since the petition here has been dismissed and those claims are not before us, we cannot transfer them.
Accordingly, plaintiffs’ motion of July 26,1982, is denied.
IT IS SO ORDERED.